Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 02/25/2021.
Claims 1-3, 5-15, 17-24 are currently pending.
As a result of the Amendment submitted 02/25/2021, claims 1-3, 5-15, 17-24 (renumbered 1-22) are allowed. 
Allowable Subject Matter
Claims 1-3, 5-15, 17-24 (renumbered 1-22) are allowed 
The following is an examiner’s statement of reasons for allowance: In the Examiner’s Office Action dated 07/03/2020, claims 1-3 and 13-15 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Waghulde (U.S. Pub 2017/0212680 A1). The prior art of record do not show, suggest, or teach the features of, “... partition the first plurality of blocks into a second plurality of blocks, each block key in the second plurality of blocks being a respective term corresponding to the respective one of the selected MDPs...” in combination with the other claimed features. Further, the prior art of record do not show suggest, or teach the features included in claim 13 and 18. 
An updated search for prior art on the EAST database has been conducted. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG

Art Unit 2167



/HAU H HOANG/Examiner, Art Unit 2167